department of the treasury internal_revenue_service washington d c contact person contact number b t- eo tax_exempt_and_government_entities_division date nov -7 uniform issue list legend xx y ze dear sir or madam this is in reply to your rulings request of date concerning the proposed transfers by x and by y of all of their assets to z pursuant to sec_507 of the internal_revenue_code charitable_trust x and the nonprofit charitable corporations y and z are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code x y and z are controlled by the same individuals x will transfer all of its assets to z and will dissolve y will transfer all of its assets to z pursuant to a merger of y into z and will dissolve under state law under state law z will continue to operate as an exempt charitable private_foundation x and y will have no expenditure_responsibility grants outstanding under sec_4945 of the code at the time of their transfers of all of their assets to z subsequently x and y intend to notify the internal_revenue_service pursuant to sec_507 of the code of the termination of each's status as a private_foundation under sec_509 of the code the following rulings are requested x's transfer of all its assets to z will be a transfer pursuant to sec_507 of the code x's transfer of all of its assets to z will not be a termination of x's private_foundation_status and will not cause imposition of the termination_tax under sec_507 of the code if x terminates its private_foundation_status at least one day after the transfer of all of its assets and so notifies the secretary pursuant to sec_507 of the code x will be liable for the tax imposed by sec_507 of the code however because x will have no assets after such termination no tax will be due under sec_507 of the code x's transfer of all of its assets to z will be treated as a transfer of all of x's assets to a private foundation which is effectively controlled by the same persons which effectively control z thus pursuant to sec_1_507-3 of the regulations x's transfer will not subject x to the taxes imposed by sec_4941 through of the code because after x's transfer z will be treated as though z were x for purposes of chapter of the code as the transferee of the assets of x savings provisions applicable and enumerated in sec_1_507-3 and ii of the regulations z will receive the benefit of any transitional rules and the transfer will not give rise to net_investment_income for x or z therefore the transfer will not result in the imposition of additional tax on x or z under sec_4940 of the code the transfer of assets by x to z will not constitute an act of self-dealing under sec_4941 of the code to any of the interested parties or the foundation managers and no tax under sec_4941 of the code will be incurred as a result of the transfer z's distributable_amount under sec_4942 of the code for its tax_year in which the proposed transfer occurs will be increased by x's distributable_amount for its tax_year in which the proposed transfer occurs as if z had held the assets of x for z's entire tax_year all qualifying distributions made by z during the entire tax_year and all qualifying distributions made by x during its tax_year in which the proposed transfer occurs will be treated as if made by z thus x's distribution_requirements under sec_4942 of the code in the year of the proposed transfer may be fulfilled by z after the transfer x will not be required to comply with the recordkeeping requirements of section g b of the code because x will have no assets x's transfer will not constitute an investment and therefore x will not be subject_to the tax on jeopardy investments imposed by sec_4944 of the code the transfer by x of all of its assets to z will not be a taxable_expenditure under sec_4945 of the code and x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the transfer this ruling_request is not a notice of intent to terminate x's private_foundation_status the transfers described above will not affect the status of x or z under sec_501 or a of the code y's transfer of all of its assets to z pursuant to the merger will be a transfer pursuant to section b of the code y's transfer of all of its assets to z will not be a termination of y's private_foundation_status and will not cause imposition of the termination_tax under sec_507 of the code if terminates its private_foundation_status at least one day after the transfer of all of its assets and so notifies the secretary pursuant to sec_507 of the code y will be liable for the tax imposed by sec_507 of the code however because y will have no assets after such termination no tax will be due under sec_507 of the code y's transfer of all of its assets to z pursuant to the merger will be treated as a transfer of all of y's assets to a private_foundation which is effectively controlled by the same persons which effectively control y thus pursuant to sec_1_507-3 of the regulations the transfer will not subject y to the taxes imposed by sec_4941 through of the code because after the transfer z will be treated as though z were y for purposes of chapter of the code further z will succeed to the aggregate tax benefits of y including y's sec_4942 excess_distribution carryforwards z's distributable_amount under sec_4942 for its taxable_year in which the proposed transfer occurs will be increased by y's distributable_amount for its tax_year in which the proposed transfer occurs as if z had held the assets of y for z's entire tax_year all qualifying distributions made by z during the entire year and all qualifying distributions made by y during its tax_year in which the proposed transfer occurs will be treated as if made by z thus y's distribution_requirements under sec_4942 of the code in the tax_year of the proposed transfer may be fulfilled by z as the transferee of the assets of y z will receive the benefit of any transitional rules and savings provisions applicable and enumerated in sec_1_507-3 and ii of the regulations y's transfer will not give rise to net_investment_income for y or z therefore the transfers will not result in the imposition of additional tax on y or z under sec_4940 of the code y's merger with z will not be an act of self-dealing under sec_4941 of the code to any of the interested parties or the foundation managers and no tax under sec_4941 of the code will be incurred as a result of the transfer y's transfers will not constitute investments by y and therefore y will not be subject_to the tax on jeopardy investments imposed by sec_4944 of the code y's transfer of all of its assets to z will not be a taxable_expenditure under sec_4945 of the code and y will not be required to exercise expenditure_responsibility under sec_4945 with respect to the transfer the merger will not be treated as a sale_or_exchange of property subject_to tax this ruling_request is not a notice of intent to terminate y's private_foundation_status the merger described above will not affect the status of y or z under sec_501 or sec_509 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations indicates that a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code in sec_507 of the code indicates in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which has transferred all of its net assets is not required to file annual information returns under sec_6033 of the code for tax years after the tax_year of such transfer when the transferor has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its own charitable distribution_requirements under sec_4942 of the code even for its tax_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets to another private_foundation in a transfer pursuant to sec_507 of the code is not subject_to the expenditure_responsibility requirement of sec_4945 of the code sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 of the code sec_1_507-3 i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons who effectively control the transferor foundation then each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and also sec_507 through each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations indicates that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final returns sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-4 of the regulations provides that the tax under sec_507 of the code on a transfer of assets pursuant to section termination of private_foundation_status does not apply to b of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor foundation's excess qualifying distributions under sec_4942 of the code to a transferee foundation that is effectively controlled by the same persons under sec_1_507-3 of the regulations under the regulation the transferee is treated as the transferor and thus the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant inquiry and post-grant reports from a grantee private_foundation on the grantee's uses of the grant sec_4945 of the code provides that a taxable_expenditure also includes any amount expended by a private_foundation for purposes other than purposes under sec_170 of the code sec_53_4945-6 allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 analysi sec_1 under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or merger including a significant disposition of or more of the transferor foundation's assets x's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code because x will transfer all of its assets to z under sec_1_507-3 of the regulations x's transfer of all of its assets to z pursuant to sec_507 of the code will not be a termination of x's private_foundation_status under sec_509 of the code and thus will not result in termination_tax under sec_507 of the code under sec_507 of the code when x notifies the internal_revenue_service at least one day after its transfer all of its net assets to z of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code x will then terminate its private_foundation_status pursuant to that sec_507 of the code under sec_507 of the code the value of x's assets after x has transferred all of its assets to z thus x's voluntary notices of termination of private_foundation_status pursuant to section will be zero a of the code will not result in termination_tax under sec_507 of the code under sec_1_507-3 of the regulations transferee z will be treated as its transferor x for purposes of chapter of the code under sec_1_507-3 of the regulations and as in revrul_78_387 described above z will succeed to any excess qualifying distributions carryovers under sec_4942 of the code of x and y under sec_1_507-3 of the regulations transferee z will receive the carryover of any savings provisions applicable to x that are carried over to z under sec_1_507-3 through of the regulations under sec_4940 of the code x's transfer of its assets to z will not subject x or z to tax under that section under sec_4941 of the code x's transfer of assets to z will not be act of self-dealing because it will be for exempt purposes to organization z which is exempt from federal_income_tax under sec_501 of the code and which is thus not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations under sec_1_507-3 of the regulations x's transfer to z will result in z being treated as x for purposes of sec_4942 of the code thus x's distribution_requirements under sec_4942 of the code for its tax_year of its transfer of assets may be satisfied by z and x's qualifying distributions during its tax_year of its transfer may be treated as made by z under sec_1_507-3 of the regulations x will not be required to comply with any record- keeping requirements under sec_4942 of the code after x transfers all of its assets to z under sec_4944 of the code x's transfer of assets and y's merger of assets into z for exempt purposes under sec_501 of the code will not be a jeopardizing investment or result in tax under that section under sec_4945 of the code sec_53_4945-6 of the regulations indicates that a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 thus x's transfer to z pursuant to sec_507 of the code will not be a taxable_expenditure under sec_4945 of the code under sec_1_507-3 of the regulations x will not be required to exercise any expenditure_responsibility under sec_4945 of the code because x will transfer all of its assets to z a we note as a fact that this rulings request is not a notice of intent under sec_507 of the code by x to voluntarily terminate x's status as a private_foundation under sec_509 of the code because x's transfer of its assets to z will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 of the code x's transfer will not adversely affect the exemptions under sec_501 of x or y under sec_1_507-3 of the regulations x's and y's transfers of all of their assets to z pursuant to sec_507 of the code will not be a termination of x's or y's private_foundation_status under sec_509 of the code under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or merger including a significant disposition of or more of the transferor foundation's assets because y's merger into z will transfer all of its assets into z y's merger will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 of the regulations y's transfer of all of its assets to z by merger into z pursuant to sec_507 of the code will not be a termination of y's private_foundation_status under sec_509 of the code and thus wil not result in termination_tax under sec_507 of the code under sec_507 of the code when y notifies the internal_revenue_service at least one day after its transfer by merger of all of its net assets into z of y's intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code y will then terminate its private_foundation_status pursuant to that sec_507 of the code under sec_507 of the code the value of y's assets after it has transferred all of its assets to z thus y's voluntary notice of termination of private_foundation_status pursuant to section will be zero a of the code will not result in termination_tax under sec_507 of the code under sec_1_507-3 of the regulations transferee z will be treated as its transferor y for purposes of chapter of the code a under sec_1_507-3 of the regulations y's merger into z will result in z being treated as y for purposes of sec_4942 of the code thus y's distribution_requirements under sec_4942 of the code for the tax_year of its merger of its assets into z may be satisfied by z and y's qualifying distributions during that tax_year of its transfer of assets by merger may be treated as made by z under sec_1_507-3 of the regulations transferee z will receive the carryover of any savings provisions applicable to y that are carried over to z under sec_1_507-3 through of the regulations under sec_4940 of the code y's transfer of its assets to z by merger into z will not subject y or z to tax under that section under sec_4941 of the code x's transfer of assets to z and y's merger of its assets into z will not be act of self-dealing because they will be for exempt purposes to organization z which is exempt from federal_income_tax under sec_501 of the code and which is thus not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations under sec_4944 of the code y's merger of assets into z for exempt purposes under sec_501 of the code will not be a jeopardizing investment or result in tax under that section under sec_4945 of the code sec_53_4945-6 of the regulations indicates that a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 thus y's transfer of assets by merger into z pursuant to sec_507 of the code will not be a taxable_expenditure under sec_4945 of the code under sec_1_507-3 of the regulations y will not be required to exercise any expenditure_responsibility under sec_4945 of the code because y will transfer alt of its assets to z under sec_4940 of the code x's and y's transfers of their assets to z will not subject x y or z to tax under that section -10- we note as a fact that this rulings request is not a notice of intent under sec_507 of the code by y to voluntarily terminate y's status as a private_foundation under sec_509 of the code because y's transfer of its assets by merger into z will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 of the code y's transfer will not adversely affect the exemptions under sec_501 of y or z under sec_1_507-3 of the regulations y's transfer of all of its assets by merger into z pursuant private_foundation_status under to sec_507 of the code will not be a termination of y's or z's sec_509 of the code accordingly we rule x's transfer of all its assets to z will be a transfer pursuant to sec_507 of the code x's transfer of all of its assets to z will not be a termination of x's private_foundation_status and will not cause imposition of the termination_tax under sec_507 of the code ‘if x terminates its private_foundation_status at least one day after the transfer of all of its assets to z and so notifies the internal_revenue_service pursuant to sec_507 of the code x will be liable for the tax imposed by sec_507 of the code but because x will have no assets upon such termination no termination_tax will be due under sec_507 of the code x's transfer of all of its assets to z will be treated as a transfer of all of x's assets to a private_foundation which is controlled by the same persons who control z pursuant to sec_1_507-3 of the regulations x's transfer will not subject x to the taxes imposed by sec_4941 through after x's transfer z will be treated as though z were x for purposes of chapter of of the code the code as the transferee of x's assets z will receive the benefit of any transitional rules and saving sec_5 provisions applicable to x under sec_1_507-3 of the regulations x's transfer will not be net_investment_income for x or z and will not result in tax on x or z under sec_4940 of the code x's transfer of assets to z will not constitute an act of self-dealing under sec_4941 of the code to any of the interested parties or the foundation managers and no tax under sec_4941 of the code will be incurred as a result of the transfer an z's distributable_amount under sec_4942 of the code for its tax_year in which x's transfer occurs will be increased by x's distributable_amount for its tax_year in which x's transfer occurs as if z had held the assets of x for z's entire tax_year all qualifying distributions made by z during the entire tax_year and all qualifying distributions made by x during its tax_year in which x's transfer occurs will be treated as if made by z thus x's distribution_requirements under sec_4942 of the code in the tax_year of x's transfer may be fulfilled by z after the transfer by x x will not be required to comply with the recordkeeping requirements of sec_4942 of the code because x will have no assets x's transfer will not constitute an investment and therefore x will not be subject_to the tax on jeopardy investments imposed by sec_4944 of the code the transfer by x of all of its assets to z will not be a taxable_expenditure under sec_4945 of the code and x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to the transfer we note as a fact that this ruling_request is not x's notice of intent under sec_507 of the code to voluntarily terminate x's private_foundation_status the transfers by x and y will not affect the status of x or z under sec_501 and sec_509 of the code y's transfer of all of its assets to z pursuant to the merger will be a transfer pursuant to section b of the code y's transfer of all of its assets to z will not be a termination of y's private_foundation_status and will not cause imposition of the termination_tax under sec_507 of the code if terminates its private_foundation_status at least one day after the transfer of all of its assets and so notifies the internal_revenue_service pursuant to sec_507 of the code y will be liable for the tax imposed by sec_507 of the code but because y will have no assets after such termination no termination_tax will be due under sec_507 of the code y's transfer of all of its assets to z pursuant to its merger into z will be treated as a transfer of a private_foundation which is controlled by the same persons who control y the transfer will not subject y to the taxes after the transfer z will be treated as though z further z will succeed to the aggregate tax benefits all of y's assets to pursuant to sec_1_507-3 of the regulations imposed by sec_4941 through of the code were y for purposes of chapter of the code of y including y's excess_distribution carryover if any under sec_4942 of the code z's distributable_amount under sec_4942 of the code for its tax_year in which the y's transfer occurs will be increased by y's distributable_amount for its tax_year in which y's transfer occurs as if all qualifying distributions made by z during its entire tax_year and all qualifying distributions made by y during its tax_year in which y's transfer occurs will be treated as if made by z thus y’s distribution_requirements under sec_4942 of the code in the tax_year of y's transfer may be satisfied by z z had held the assets of y for z's entire tax_year as transferee of y's assets by merger z will receive the benefit of any transitional rules and savings provisions applicable to y under sec_1_507-3 of the regulations ‘y's transfer of assets by merger into z will not be net_investment_income for y or z and the transfers will not result in tax on y or z under sec_4940 of the code y's merger into z will not be an act of self-dealing under sec_4941 of the code to any of the interested parties or private_foundation managers and no tax under sec_4941 of the code will be incurred as a result of the transfer y's transfer by merger of its assets into z will not be investments by y and y will not be subject to the tax on jeopardy investments under sec_4944 of the code ‘y's transfer by merger of all of its assets into z will not be a taxable_expenditure under sec_4945 of the code and y will not be required to exercise expenditure_responsibility under sec_4945 with respect to the transfer of all its assets to z by merger the merger of y into z will not be treated as a sale_or_exchange of property subject_to tax under sec_4940 of the code we note as a fact that this ruling_request is not y's notice of intent under sec_507 of the code to voluntarily terminate y's private_foundation_status the merger of y into z will not affect the status of y or z under sec_501 and sec_509 of the code because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
